PER CURIAM.
While the right to maintain is action in its present form is not free from oubt,_ still, as it is brought in accordance with re view expressed by us on the prior appeal Iontauk Tribe of Indians v. Railroad Co., 51 N. Y. Supp. 142), we think we should adhere our former decision, and allow the question be finally determined by the court of appeals, terlocutory judgment reversed, and judgment rented for plaintiff on demurrer, with costs, th leave to the defendant to withdraw demur-r and serve answer on payment, within 20 vs, of the costs of the demurrer and of this peak Leave is also granted to the defendant appeal from this judgment to the court of eals. All concur, except BARTLETT, J., o is of the opinion that the complaint in the present action is not framed in accordance with the views expressed by this court in its previous decision.